DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 12, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2017/0358684) in view of Sakai (US 2016/0247932) and Migita et al. (“Polarization switching behavior of Hf–Zr–O ferroelectric ultrathin films studied through coercive field characteristics,“ Japanese Journal of Applied Physics 57, 04FB01 (2018)).
Regarding claim 1, Chen discloses an integrated circuit structure, comprising:  5a semiconductor channel structure  (Fig.1, numeral 102); a gate dielectric (120) over the semiconductor channel structure, the gate dielectric comprising a ferroelectric  or 
Chen does not explicitly disclose (1) that the channel comprising a monocrystalline material and (2) that ferroelectric is polycrystalline material layer.
Regarding element (1) Sakai however discloses that the channel (Fig.1, numeral 7) comprising a monocrystalline material ([0110]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Chen with Sakai have the channel comprising a monocrystalline material for the purpose of forming a ferroelectric device (Sakai, [0110]).
Regarding element (2), Migita however discloses that ferroelectric is polycrystalline material layer (Abstract).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Chen with Migita to have the ferroelectric as polycrystalline material layer for the purpose of improving switching behavior of a ferroelectric film (Migita page 2, column 1, Section 2, paragraph 1).
Regarding claim 2, Migita discloses herein the ferroelectric or antiferroelectric 15polycrystalline material layer is a ferroelectric polycrystalline material layer (Abstract).
Regarding claim 3, Migita discloses wherein the ferroelectric polycrystalline material layer is an oxide comprising Zr and Hf with a Zr:Hf ratio of 50:50 or greater in Zr (page 3, column 1, paragraph 3).
Regarding claim 4, Chen in view of Sakai and Migita does not explicitly disclose wherein the ferroelectric polycrystalline material layer has at least 80% orthorhombic crystallinity.
Migita however discloses that the crystalline structure consists of orthorhombic phase (page 3, column 1, paragraph 2).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have the orthorhombic crystallinity to be in the claimed range for the purpose of optimization switching behavior of the ferroelectric film (Migita, Abstract).
Regarding claim 5, Chen discloses the ferroelectric or antiferroelectric polycrystalline material layer is an antiferroelectric polycrystalline material layer ([0013]).
Regarding claim 8, Chen discloses wherein the gate dielectric (Fig.2, numeral 220) further comprises an amorphous oxide layer (222) ([0018]) between the ferroelectric or antiferroelectric polycrystalline material layer (226) and the semiconductor channel structure (202).
Regarding claim 9, Chen discloses an integrated circuit structure, comprising:  21WO 2019/066875PCT/US2017/054164 a semiconductor channel structure (Fig.1, numeral 102); a gate dielectric (120) over the semiconductor channel structure (108), the gate dielectric comprising a ferroelectric or 
Chen does not explicitly disclose (1) that the channel comprising a monocrystalline material and (2) that ferroelectric is polycrystalline material layer.
Regarding element (1) Sakai however discloses that the channel (Fig.1, numeral 7) comprising a monocrystalline material ([0110]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Chen with Sakai have the channel comprising a monocrystalline material for the purpose of forming a ferroelectric device (Sakai, [0110]).
Regarding element (2), Migita however discloses that ferroelectric is polycrystalline material layer (Abstract).

Regarding claim 10, Chen discloses wherein the ferroelectric or antiferroelectric 15polycrystalline material layer (124); (126) extends along the first dielectric spacer and the second dielectric spacer (104).
Regarding claim 12, Migita discloses herein the ferroelectric or antiferroelectric 15polycrystalline material layer is a ferroelectric polycrystalline material layer (Abstract).
Regarding claim 13, Migita discloses wherein the ferroelectric polycrystalline material layer is an oxide comprising Zr and Hf with a Zr:Hf ratio of 50:50 or greater in Zr (page 3, column 1, paragraph 3).
Regarding claim 14, Chen in view of Sakai and Migita does not explicitly disclose wherein the ferroelectric polycrystalline material layer has at least 80% orthorhombic crystallinity.
Migita however discloses that the crystalline structure consists of orthorhombic phase (page 3, column 1, paragraph 2).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have the orthorhombic crystallinity to be in the claimed range for the purpose of optimization switching behavior of the ferroelectric film (Migita, Abstract).
Regarding claim 15, Chen discloses the ferroelectric or antiferroelectric polycrystalline material layer is an antiferroelectric polycrystalline material layer ([0013]).
Regarding claim 18, Chen discloses wherein the gate dielectric (Fig.2, numeral 220) further comprises an amorphous oxide layer (222) ([0018]) between the ferroelectric or antiferroelectric polycrystalline material layer (226) and the semiconductor channel structure (202).
Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable Chen in view of Sakai and Migita as applied to claim 5  above, and further in view of Muller (Muller et al.,  , “Ferroelectricity in Simple Binary ZrO2 and HfO2,” Nano Lett. 2012, 12, 4318−4323)
Regarding claims 6 and 16, Chen does not explicitly disclose wherein the antiferroelectric polycrystalline material layer is an oxide comprising Zr and Hf with a Zr:Hf ratio of 80:20 or greater in Zr.
Chen however discloses that the layer (126) can be antiferroelectric ([0013]).  And Muller discloses that material layer with an oxide comprising Zr and Hf with a Zr:Hf ratio of 80:20 or greater in Zr exhibit anitferroelectricity (Figs.2; Fig.4).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Chen with Muller to have the antiferroelectric polycrystalline material layer is an oxide comprising Zr and Hf with a Zr:Hf ratio of 80:20 or greater in Zr for the purpose of obtaining antiferrroelectric material.
Regarding claims 7 and 17, Muller discloses wherein the antiferroelectric polycrystalline 30material layer has at least 80% tetragonal crystallinity (page 4322, column 2, paragraph 2, note: “Zr-rich samples”).
Claims 19 -21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Sakai, and Migita.
Regarding claim 19, Chen discloses an integrated circuit structure, comprising: a semiconductor channel  structure(Fig.1, numeral 102; Fig.2, numeral; 202);  10a gate dielectric (126); (222),over the semiconductor channel structure (102); (202); a gate electrode (110); (210) on the gate dielectric (126); (222), the gate electrode having an uppermost surface; a first source or drain structure (108); (208) at a first side of the gate electrode (110); (210); a first dielectric spacer  (104); (204) between the first source or drain structure (108); (208)  and the first side of the gate electrode (110); (210);  15a second source or drain structure (108); (208) at a second side of the gate electrode (110); (210) opposite the first side; a second dielectric spacer  (104); (204) between the second source or drain structure (108); (208) and the second side of the gate electrode (110); (210); and a ferroelectric or antiferroelectric  material layer  (122); (226) ([0013]), the ferroelectric or antiferroelectric polycrystalline material layer  (122) ; (226) adjacent the first and second dielectric spaces (104); (204) and adjacent the gate dielectric (126), (222) the ferroelectric or antiferroelectric material layer (122; (226)) having an uppermost surface co-planar with the uppermost surface of the gate electrode (110); (210).
Chen does not explicitly disclose (1) that the channel comprising a monocrystalline material and (2) that ferroelectric is polycrystalline material layer.
Regarding element (1) Sakai however discloses that the channel (Fig.1, numeral 7) comprising a monocrystalline material ([0110]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Chen with Sakai have the channel comprising a 
Regarding element (2), Migita however discloses that ferroelectric is polycrystalline material layer (Abstract).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Chen with Migita to have the ferroelectric as polycrystalline material layer for the purpose of improving switching behavior of a ferroelectric film (Migita page 2, column 1, Section 2, paragraph 1).
Regarding claim 20, Migita discloses wherein the ferroelectric or antiferroelectric polycrystalline material layer is an oxide comprising Zr and Hf (Abstract), and Lai discloses wherein the gate dielectric comprises a layer of amorphous hafnium oxide ([0021]; [0027]).
Regarding claim 21, Chen in view of Sakai and Migita does not explicitly disclose wherein the ferroelectric polycrystalline material layer has at least 80% orthorhombic crystallinity.
Migita however discloses that the crystalline structure consists of orthorhombic phase (page 3, column 1, paragraph 2).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have the orthorhombic crystallinity to be in the claimed range for the purpose of optimization switching behavior of the ferroelectric film (Migita, Abstract).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Sakai, Migita as applied to claim 19 above, and further in view of Muller (Muller .
Regarding claim 22, Chen in view of Sakai, Migita does not discloses wherein the ferroelectric or antiferroelectric 30polycrystalline material layer has at least 80% tetragonal crystallinity.
Chen however discloses that the layer (226) can be antiferroelectric materials ([0018]).  And Muller discloses that material layer with an oxide comprising Zr and Hf with a Zr:Hf ratio of 80:20 or greater in Zr exhibit anitferroelectricity (Figs.2; Fig.4) and has at least 80% tetragonal crystallinity (page 4322, column 2, paragraph 2, note: “Zr-rich samples”).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Chen with Muller to have antiferroelectric 30polycrystalline material layer has at least 80% tetragonal crystallinity for the purpose of obtaining an antiferrroelectric material.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891